Title: From Alexander Hamilton to James McHenry, 30 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 30. 99
          
          I have just received a letter from your letter of the twenty eighth, and have informd Major Huntingdon that the President accepts his resignation.
          The arrangement of relative rank of the Captains and Subalterns of the thirteenth regiment is not definitively settled. As soon as it shall be settled I will communicate it to you.
          I am just informed by Major Hunt that Captain Daniel Britt died at Fort Wayne on the twenty third of October—
          Enclosed is a copy of a letter which I have written to Captain General the Williamson the deputy Pay Master General in this district. It appears to be now As the laws do not annex to his office the duties which I have called him to perform they must be considered as an extra service. It appears to me therefore to be reasonable in itself, and consistent with the analogy of practice to allow an extra compensation—
          W—
          S of War—
        